Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on December 11, 2020 is acknowledged. Claims 1-15 are pending in this application.


Priority
2.	Applicant claims foreign priority to KOREA 10-2017-0058866, with a filing date of 5/11/2017.. The certified copy has been received by the Office. However, English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/KR2018/005447, with a filing date of 5/11/2018, until the foreign priority date is perfected. 


Restriction
3.	Applicant’s election without traverse of SEQ ID NO: 1 as the species of the peptide, anti-inflammatory as the species and an essence as the species of a formulation in the reply filed on December 11, 2020 is acknowledged. Restriction requirement is deemed to be proper and is made FINAL in this office action. Claim 13 is withdrawn from consideration as being drawn to nonelected species. Claims 1-12 and 14-15 are examined on the merits in this office action.
Objections
4.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to a compound having a...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). Applicant is suggested to amend the abstract to recite, “A compound comprising a…is described.”
5.	The drawings are objected to because the drawings recite “uM” (see FIGs. 2A, 2B, 4, 5, 7, 8A).  These should be corrected to “M”. Additionally, between the amount and the concentration, there are spaces missing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

7.	Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to an antibiotic, anti-inflammatory, or anti-oxidative cosmetic composition comprising the isotretinoin-peptide conjugated by covalent bond. The generic statements an antibiotic, anti-inflammatory, or anti-oxidative 
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 1 is broad generics with respect to all possible peptides encompassed by the claims. Claims 14-15 are broad generics with respect to all isotretinoin-peptide conjugates. The possible structural variations are limitless to any class of peptide or a peptide-like molecule that can form an amide bond, and make up the class of peptides. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples other peptides that are antibiotics, anti-inflammatory, and anti-oxidant. The specification is void of organic molecules that functions as a peptide-like molecule that qualify for the functional characteristics claimed as a peptide or a peptide-
The specification is limited to SEQ ID NO: 1 for the peptide. SEQ ID NO: 1 is a 14mer peptide sequence. The working example only describes SEQ ID NO: 1 (see paragraph [0051]). The rest of the sequences are nucleic acid sequences. The specification further discloses that “A compound having a structure in which isotretinoin is linked to a peptide via a covalent bond according to the present invention exhibits excellent physiological activity such as antibiotic, anti-inflammatory, or anti-oxidative actions, as well as having outstanding properties, such as solubility in water, etc., and thus can find useful applications in various fields including medicines, cosmetics, etc.” The specification does not describe what peptides or what amino acids in the peptides bonded to the isotretinoin would have the same activity as being an antibiotic, anti-inflammatory, or anti-oxidative actions, as well as having outstanding properties, such as solubility in water. The specification does not describe any other peptides that would function as an antibiotic, anti-inflammatory and anti-oxidant and have high solubility in water. Description of SEQ ID NO: 1 is not sufficient to encompass numerous other proteins and peptides that belong to the same genus. For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) 


35 U.S.C. 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-2, 4-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beumer et al (US 2007/0270472) in view of Layton (Dermato-Endocrinology, 2009, 1:3, 162-169).
13.	Beumer et al teach an amino acid or peptide conjugates of retinoic acid (see Title, for example). Beumer et al teach the use of retinoyl derivatives for the cosmetic treatment or prophylaxis of wrinkles, skin aging and/or for thickening the epidermis (see abstract). Beumer et al teach that examples are peptides (e.g., MatrixylTM (pentapeptide)) (see paragraph [0066]). Beumer et al teach conjugates of the amino acids or peptides with retinoic acid (see paragraph [0051]). Beumer et al teach that the preferred residue of a peptide is selected from carnosine, homocarnosine,…RP, PR, Gln-beta-Ala-His, KGH, KTS, LRW, IKW and LKW, GPY, KPV, RKR…(preferred are dipeptides (see paragraph [0048]), meeting the limitation of instant claims 1-2, 4-11, in Ex parte A, 17 USPQ2d1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated (See MPEP 2105).
Beumer et al teach that the compounds of retinoic acid-peptide conjugates are useful for providing a cosmetic effect…treatment and prevention of inflammatory skin conditions including atopic eczema, polymorphic light eruption, psoriasis, vertiligo…(see paragraph [0057] and claim 13, for example). Beumer et al teach a topical cosmetic composition in the form of a lotion, a thickened lotion, a gel, a cream, a milk, an ointment, a powder or a solid tube stick…as an aerosol, in the form of a suspension or dispersion in solvents or fatty substance (see paragraph [0111]), meeting the limitation of instant claims 14-15, in part. With respect to the limitation in the preamble of claims 14-15, “An antibiotic, anti-inflammatory, or anti-oxidative cosmetic composition..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the isotretinoin peptide conjugate structures. The 
The difference between the reference and the instant claims is that the reference does not teach isotretinoin conjugated peptides.
14.	However, Layton reference teaches the use of isotretinoin (see Title). Layton reference teaches that isotretinoin is a 13-cis-retinoic acid) (see p. 162, left column, 2nd paragraph). Layton reference teaches that the isotretinoin is used in treatment of acne (see Title and throughout the reference). Layton reference teaches that isotretinoin also has an anti-inflammatory properties (see p. 162, left column, 1st paragraph of “Mechanism of Action). 
15.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beumer et al and Layton reference to produce an isotretinoin-peptide conjugated by covalent bonds since both Beumer et al and Layton reference teach retinoic acids. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Layton reference teaches isotretinoin is a retinoic acid. One would be motivated to produce isotretinoin-peptide conjugates with the expectation that the isotretinoin-peptide conjugates would be successful since isotretinoin is a retinoic acid and both have the anti-inflammatory activity.  


s 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Beumer et al (US 2007/0270472) in view of Layton (Dermato-Endocrinology, 2009, 1:3, 162-169), as applied to claims 1-2, 4-11 and 14-15 above, further in view of Jung et al (WO 2015/174600, machine translation used and enclosed).
The applied reference has a common inventor (Kim, Eun Mi) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
17.	The teachings of Beumer et al and Layton reference are described, supra. 
The difference between the references and instant claim is that the references do not teach instant SEQ ID NO: 1.
18.	However, Jung et al teach the same peptide as instant SEQ ID NO: 1 (see paragraph [0068] of the machine translation). Jung et al teach that the peptides can be applied to products requiring long term storage such as pharmaceuticals, quasi-drugs, and cosmetics (see paragraph [0025] of machine translation). Jung et al teach peptide 
19.	Therefore, it would have been obvious to one of one of ordinary skill in the art to combine the teachings of Beumer et al, Layton and Jung et al to develop an isotretinoin-peptide conjugates because all three references teach treatment of inflammatory skin conditions. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Jung et al that SEQ ID NO: 1 has anti-inflammatory activity and can be used in a cosmetic compositions to treat hyperkeratosis, and hyperkeratosis is psoriasis, psoriasis (ichthyosis), acne, chronic eczema, atopic dermatitis. The MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skill in the art would at least expect an additive effect.

Improper Markush
20.	  Claim 14 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed do not share a common use. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

	

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654